Citation Nr: 0403450	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-02 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Nashville, Tennessee


THE ISSUE

Entitlement to a rating in excess of 20 percent for a left 
knee disability, to include arthritis.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. McCoy, Associate Counsel




INTRODUCTION

The veteran had active military service from July 1955 to 
August 1959.  This case comes to the Board of Veterans' 
Appeals (Board) from an April 2002 RO rating decision.  The 
veteran submitted a notice of disagreement in August 2002, 
the RO issued a statement of the case in December 2002, and 
the veteran perfected his appeal in January 2003.


FINDINGS OF FACT

1.  The veteran's left knee disability includes arthritis, 
and is manifested by extension limited to no worse than 30 
degrees and flexion to no less than 80 degrees, with no 
medical evidence of subluxation, lateral instability, or 
ankylosis.

2.  The veteran has repeatedly displayed pain on motion on 
examination, and has objective signs of atrophy of the left 
quadriceps muscle and swelling of the left knee.  


CONCLUSION OF LAW

The criteria for a 40 percent rating, and no greater, for a 
left knee disability, to include arthritis, have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.14, 4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic Codes 
5003, 5010, 5256, 5257, 5260, 5261, 5262 (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to notify and assist

VA has fulfilled its duties to notify and assist as they 
pertain to the veteran's claim.  See 38 U.S.C.A. §§ 5102, 
5103, 5103A; 38 C.F.R. § 3.159; and Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

The veteran's claim for an increased rating did not require a 
particular application form.  Thus, there is no issue as to 
provision of a form or instructions for applying for these 
benefits.  38 U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).

VA must provide the veteran and his representative notice of 
required information and evidence not previously provided 
that is necessary to substantiate his claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  The RO sent the veteran a 
development letter in November 2001, notice of a rating 
decision in April 2002, and a statement of the case in 
December 2002.  These documents - collectively - listed the 
evidence considered, the legal criteria for determining 
whether a higher rating could be granted, the analysis of the 
facts as applied to those criteria, the general content of 
38 U.S.C.A. § 5103, and what evidence or information the 
veteran and VA were responsible for providing.  Under these 
circumstances, the notice requirements of 38 U.S.C.A. § 5103 
are considered met.   

VA must also make, and has made, reasonable efforts to assist 
the veteran in obtaining evidence necessary to substantiate 
the claim for the benefits sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A(a); 38 C.F.R. 
§ 3.159(c), (d).  In this case, the RO has obtained relevant 
private and VA medical records.  The veteran has not 
indicated that there are any outstanding records pertinent to 
his claim.

Assistance must also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran 
underwent a VA joint examination in December 2001 and an 
orthopedic consultation in February 2002.  The Board has 
obtained and reviewed the thorough reports of these 
examinations.

The veteran's December 2001 VA joint examination was 
conducted by a certified nurse practitioner.  In his January 
2003 substantive appeal, the veteran requested that a board 
certified orthopedic specialist evaluate his left knee 
disability.  VA's duty to assist includes providing a medical 
examination when the medical evidence accompanying the claim 
is not adequate for rating purposes.  See 38 C.F.R. 
§ 3.159(c)(4), 3.326.  To correctly apply the rating 
schedule, an accurate and fully descriptive medical 
examination is required, with emphasis upon the limitation of 
activity imposed by the disabling condition.  38 C.F.R. 
§ 4.1.  There is no inherent requirement that a disability 
examination be conducted by a board certified specialist.    

In this case, the veteran underwent a joint examination in 
December 2001, and the result was a thorough examination 
report.  In addition, he also underwent a VA orthopedic 
consultation (conducted by a VA physician), in February 2002.  
The report of this evaluation is also more than adequate in 
providing necessary information to apply the ratings 
schedule.  Remanding this case so that the veteran can be 
examined yet again, this time by a board certified orthopedic 
specialist, is simply unwarranted.  

The applicable duties to notify and assist have been 
substantially met by VA in this case, and that there are no 
areas in which further development may be fruitful.  There 
would be no possible benefit to remanding this case to the RO 
(which referenced 38 C.F.R. § 3.159 in its December 2002 
statement of the case), or to otherwise conduct any other 
development or notification actions.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the appellant); Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the appellant are to be avoided).

II. Claim for increased rating

Disability evaluations are determined by the application of a 
schedule of ratings that is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Each disability must be viewed in relation to its history and 
there must be emphasis upon the limitation of activity 
imposed by the disabling condition.  38 C.F.R. § 4.1.  
Examination reports are to be interpreted in light of the 
whole recorded history, and each disability must be 
considered from the point of view of the appellant working or 
seeking work.  38 C.F.R. § 4.2.  Where there is a question as 
to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.  38 
C.F.R. § 4.7. 

All potentially applicable diagnostic codes must be 
considered when evaluating a disability.  However, care must 
be taken not to evaluate the same manifestations of a 
disability under more than one applicable code.  This would 
constitute "pyramiding."  38 C.F.R. § 4.14.  Where, 
however, separate and distinct manifestations have arisen 
from the same injury, separate disability ratings may be 
assigned where none of the symptomatology of the conditions 
overlaps.  See Esteban v. Brown, 6 Vet. App. 259.

In addition, the regulations provide, as to the 
musculoskeletal system, that it is "essential that the 
examination on which ratings are based" adequately portray 
any "functional loss" which "may be due to pain."  Such 
functional loss must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant undertaking 
the motion. . . .  [A] part which becomes painful on use must 
be regarded as seriously disabled."  38 C.F.R. § 4.40.  
Moreover, in determining the factors causing disability of 
the joints, inquiry must be directed toward, inter alia, 
"[p]ain on movement."  38 C.F.R. § 4.45(f).  See Schafrath 
v. Derwinski, 1 Vet.App. 589, 592 ("under the regulations, 
the functional loss due to pain is to be rated at the same 
level as the functional loss where [motion] is impeded"); 
see also DeLuca v. Brown, 8 Vet.App. 202, at 205 (1995); 
Quarles v. Derwinski, 3 Vet.App. 129, 139 (1992).

The RO originally granted the veteran service connection (and 
an initial 10 percent rating) for residuals of a left knee 
injury and operation by an October 1960 rating decision.  By 
a May 1999 rating decision, the RO included arthritis as part 
of the service-connected left knee disability and increased 
the rating to 20 percent, effective from June 2, 1998.  In an 
October 2001 written statement, the veteran indicated that he 
was seeking an increased rating for this disability.

Pertinent VA records reflect that during a September 2000 
outpatient visit, the veteran reported muscle cramps in his 
left leg, as well as chronic and persistent left knee pain.  
Flexeril was apparently effective for the cramping and he 
used extra-strength Tylenol as needed for knee pain.  
Examination of the left knee revealed no effusion and the 
veteran could flex to 100 degrees.  There was tenderness of 
the joint line, though no pretibial or ankle edema was found.  
At a January 2001 outpatient visit, the veteran reported some 
swelling and giving way with muscle cramps in the thigh and 
calf of the left leg.  He had discontinued taking Flexeril 
because it was causing insomnia and restlessness.  On 
examination, left knee effusion was noted, as was tenderness 
of the medial joint line.  There was no pretibial or ankle 
edema, although flexion of the left knee was limited (the 
examiner gave no specific range of motion).

During a June 2001 outpatient visit, the veteran again 
reported having knee pain, giving way, and swelling.  He 
denied any locking.  Examination revealed mild effusion of 
the knee with tenderness in the medial joint line and no 
instability.  Patellofemoral pain and grating was also noted.  
X-rays revealed some early degenerative changes in the medial 
compartment.  The veteran was given a course of Naprosyn 
(twice per day), and an arthroscopic examination was 
considered possibly necessary.  At a September 2001 
outpatient visit, he complained that his chronic left knee 
pain was worsening.  He described a constant aching sensation 
and rated its severity as an 8 on a 10-point scale.  He said 
walking and other movement aggravated it.  He took Naprosyn 
for the pain.  During this visit, he walked with a limp and 
was using a cane.  Examination revealed large effusions with 
no redness, decreased extension, and flexion to 80 degrees.  
There was no pretibial or ankle edema but there was 
tenderness of the medial joint line of the left knee.

At a December 2001 VA examination, the veteran complained of 
increasing pain in his left knee, along with weakness, 
stiffness, swelling, giving way and lack of endurance.  He 
said he could walk to his mailbox (a distance of about 300 
feet), although apparently with some difficulty.  While he 
took Tylenol (per need) and Naproxen (twice per day), he said 
he did not get much relief from pain.  In fact, the pain 
reportedly caused him trouble with sleeping.  The veteran 
described the pain as being constant and an 8 on a 10-point 
scale of severity.  He could not identify any particular 
precipitating factor for the pain.

On examination, the left knee displayed passive and active 
range of motion against both gravity and strong resistance, 
with no weakness.  The knee had a slight bend (about 5 
degrees), which the veteran was able to straighten out when 
lying down but had difficulty straightening when standing.  
Range of motion of the left knee was 0 to 75 degrees, and 
there was 5 degrees of "angulation" most of the time.  
Bachmann's test was negative but the examiner noted clicking 
and pain during McMurray's testing.  Pain during flexion and 
extension was noted, as was tenderness to palpation above the 
left patella at the lateral and medial area.  Puffiness was 
also present.  Right knee circumference was 43.25, while left 
knee circumference was 47.  Right quadriceps circumference 
was 50, while left quadriceps circumference was 48.  The 
examiner concluded that there was some atrophy of the 
quadriceps muscle.  The veteran used a cane and had visible 
limping, stiffness, and guarding.  There was no ankylosis.  
X-rays revealed moderate degenerative changes to the left 
knee (although there did not appear to be a significant 
progression of the degenerative change).

At a February 2002 VA orthopedic consultation (conducted by a 
VA physician), the veteran reported that he was incapable of 
flexing his knee beyond 90 degrees and had a moderate-to-
severe amount of pain when extending his knee.  He said he 
was only capable of actively extending his knee to 
approximately 160 degrees.  Passive extension of the knee 
beyond this elicited extreme pain and made him jump.  He 
denied having any recent trauma but stated that he would 
often catch his left leg on a door threshold, which flexed it 
beyond 90 degrees and caused extreme pain.  He denied any 
recent signs of system infection.  He said that his left knee 
would swell significantly in comparison to his right.  The 
veteran reported that he continued to take Naproxen twice 
daily.

The veteran was somewhat anxious because he was under the 
mistaken impression that he was undergoing arthroscopic 
surgery that day.  He was reassured that he was not having 
surgery that day, but would be placed on the surgery list.  
Examination revealed a 3 out of 5 level of strength for 
flexion and extension of the left knee, which the veteran 
said was primarily limited by pain associated with movement.  
He also had mild-to-moderate discomfort with palpation at the 
medial lateral aspects of the articular surface, as well as 
suprapatellar tenderness to palpitation.  He had no posterior 
popliteal fossa tenderness.  

X-rays of the knee revealed significant arthritic changes in 
the patellofemoral aspect, as well as the medial and lateral 
compartments of the knee.  There was also mild loss of 
articular space between the femur and patella on the medial 
aspect of the joint.  Following this examination, the veteran 
(at his request) underwent injections of lidocaine, marcaine, 
and Kenalog into the lateral aspect of the left knee joint.  
He was advised that he would be placed on the total knee 
arthroplasty waiting list.  Finally, the physician referred 
the veteran for physical therapy pending surgery and for 
fitting of a left knee brace.

Records from the Athens Regional Rehabilitational Center 
dated from May and June 2002 reveal the veteran reported pain 
severity ranging from 4 to 8 on a 10-point scale.  In terms 
of activities of daily living, he reported being independent 
but nevertheless had pain.  He apparently could transfer from 
a sitting to standing position only with difficulty.  
Assisted active flexion in May 2002 ranged from 30 to 80 
degrees sitting and 15 to 90 degrees in a supine position.  
In June 2002, assisted active flexion ranged from 12 to 95 
degrees sitting and 8 to 98 degrees supine.  Quadriceps and 
hamstring strength was 3+/5 in May 2002 and 4+/5 in June 
2002.  Swelling was stable but the medial joint line was 
tender to palpation.  The veteran's gait deviated slightly 
and he needed a cane.  Although he had good improvement, it 
was recommended that he continue physical therapy until his 
surgery.  The claims file does not indicate that the veteran 
has undergone this surgery to date.  

The veteran's service-connected left knee disability includes 
arthritis.  Traumatic arthritis is rated as degenerative 
arthritis.  38 C.F.R. § 4.71a, Diagnostic Code 5010.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joints involved.  
Diagnostic Code 5003.  

Normal knee flexion is to 140 degrees.  38 C.F.R. § 4.71, 
Plate II.  Limitation of flexion to 60 degrees is rated as 
noncompensably disabling.  Flexion limited to 45 degrees 
warrants a 10 percent rating, flexion limited to 30 degrees 
warrants a 20 percent rating, and flexion limited to 15 
degrees warrants a 30 percent rating. 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.   The objective medical evidence in 
this case reflects that the veteran's left knee flexion has 
ranged from 100 degrees at best to 80 degrees at worst.  
Given his ability to flex his left knee to this extent, a 
compensable rating under Diagnostic Code 5260 is clearly not 
warranted.

Normal knee extension is to 0 degrees.  38 C.F.R. § 4.71, 
Plate II.  Extension is rated as noncompensably disabling 
when limited to 5 degrees, 10 percent when limited to 10 
degrees, 20 percent when limited to 15 degrees, 30 percent 
when limited to 20 degrees, 40 percent when limited to 30 
degrees, and 50 percent when limited to 45 degrees.  
Diagnostic Code 5261.  The objective medical evidence in this 
case reflects evidence of limited knee extension, (reflected 
as limitation to 5 degrees when examined in December 2001, to 
20 degrees when treated in February 2002, and limited to as 
much as 30 degrees during physical therapy sessions in May 
2002 and June 2002.)  The evidence also shows the presence of 
muscle atrophy, that the veteran has consistently complained 
of pain, swelling and give way of the knee, and that he has 
difficulty walking.  Likewise, the veteran is shown to be on 
a waiting list for a left knee replacement.  Given all these 
findings, the regulatory criteria for evaluating disability, 
and the instructions set out by the Court in Deluca, the 
Board considers the evidence in this case to satisfactorily 
show that the veteran's left knee disability may be 
considered to be manifested by the functional equivalent of 
limitation of extension to 30 degrees.  Therefore, the Board 
considers the criteria for a 40 percent disability evaluation 
to have been met under the provisions of Diagnostic Code 
5261.  As there is no evidence of limitation of extension 
that even approaches 45 degrees, there is no basis for 
assigning a 50 percent evaluation under this Diagnostic Code.  
Similarly, since the veteran's left knee is not ankylosed, a 
rating under Diagnostic Code 5256, which include evaluations 
as high as 50 and 60 percent, is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5256.  

Furthermore, the Board does not consider the record to 
reflect an exceptional or unusual disability picture as to 
require consideration of an extra-schedular evaluation under 
38 C.F.R. § 3.321(b).  There is no evidence of frequent 
hospitalizations, and the 40 percent disability evaluation 
assigned by this decision recognizes the adverse effect the 
condition would have on employment.  Therefore, to the extent 
an increased evaluation to 40 percent is assigned for the 
veteran's left knee disability, this appeal is granted.  


ORDER

Subject to the applicable criteria governing payment of 
monetary benefits, entitlement to a 40 percent rating - and 
no greater - for a left knee disability, to include 
arthritis, is granted. 




	                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



